State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 109
 Danny Donohue, &c., et al.,
         Appellants,
      v.
 Andrew M. Cuomo, &c., et al.,
         Respondents,
 State of New York, et al.,
          Defendants.




 Eric E. Wilke, for appellants.
 Frederick A. Brodie, for respondents.




 Certification of questions by the United States Court of Appeals for the Second Circuit,
 pursuant to section 500.27 of this Court’s Rules of Practice, accepted and the issues
 presented are to be considered after briefing and argument. Judges Rivera, Stein, Fahey,
 Garcia, Wilson and Feinman concur. Chief Judge DiFiore took no part.


 Decided December 15, 2020